Citation Nr: 0620977	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-26 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the service connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from May 1965 to August 1968.

This appeal arises from a February 2003 rating decision of 
the St. Louis, Missouri Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From the date of the initial grant of service connection 
for PTSD on November 27, 1996 to the present time, the 
veteran's PTSD is productive of incapacitating symptoms 
resulting in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the veteran's PTSD, effective from November 27, 1996, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.126, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On VA examination in March 1997, the examiner felt that the 
veteran had a poor vocational prognosis.  The diagnosis was 
PTSD and the veteran described long-standing behavior 
problems suggestive of anti-social traits.  It was noted that 
the veteran had not recently been capable of meaningful work.  

A VA social and industrial survey in March 1997 indicates 
that the veteran was not in contact with either his first or 
second wife.  He was currently unemployed.  He complained of 
flashbacks and severe sleep impairment due to nightmares.

A July 1999 VA hospital report includes Global Assessment of 
Functioning (GAF) scores of 21 to 30 on admission and 41 to 
50 on discharge.

A December 1999 VA report indicates that the veteran had 
lived in a domiciliary for the past four months.  The 
diagnosis was PTSD and a GAF score of 48 was assessed.  A 
December 1999 to March 2000 VA hospital report includes a 
diagnosis of chronic PTSD and a GAF score of 48 was noted.

On VA psychiatric examination in June 2001, symptoms included 
depression and almost daily flashbacks and nightmares of 
Vietnam.  The veteran had been living out of his car.  He 
suffered from suicidal ideation.  The diagnosis was PTSD and 
a current GAF score of 50 to 55 was assessed.  

A December 2002 Social Security Administration (SSA) decision 
granted disability benefits to the veteran as of December 
1996 due to his PTSD.

An April 2003 VA outpatient treatment note indicates that the 
veteran seemed quite irritable.  The examiner noted that the 
veteran had greatly impaired social skills directly related 
to PTSD and it was opined that the veteran should not be 
considered employable.

On VA psychiatric examination in September 2005, it was noted 
that the veteran's VA medical records and claims folder had 
been reviewed.  The veteran reported no remissions in his 
PTSD.  He was divorced and he did not see his children.  He 
reported having no social relationships and virtually no 
hobbies or recreations.  He almost never went to church and 
completely isolated himself.  The veteran was on multiple 
psychotropic medications.  He suffered from depression, a 
feeling of helplessness, a lack of motivation, chronic 
impaired sleep, fatigue, poor memory and concentration, 
nervousness, anxiety, nightmares, poor impulse control, 
detachment from social relationships, hypervigilance, startle 
reaction, and flashbacks.  On examination, personal hygiene 
was good.  There was no evidence of impaired thought 
processes or communication.  The veteran was oriented to 
person, place and time.  The diagnosis was PTSD and a GAF 
score of 30 was assigned based on the veteran being non-
social and being unable to work.

The veteran's service-connected PTSD is evaluated as 30 
percent disabling from the November 27, 1996 date of claim 
under the provisions of Diagnostic Code 9411 of the Schedule 
for Rating Disabilities, 38 C.F.R. § 4.130 (2005). 

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for PTSD, the Board will follow the mandates of 
the Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

The GAF scores as noted in the evidence section above reflect 
a scale of psychological, social and occupational functioning 
under a hypothetical continuum of mental illness.  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF score 
is highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The symptoms listed in VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.130 (2005) reflect a general rating formula for 
mental disorders and are not intended to constitute an 
exhaustive list, but rather serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  The regulations pertaining to rating psychiatric 
disabilities are cited, in pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)......30

During the pendency of this claim, the veteran's psychiatric 
symptoms have included frequent nightmares and flashbacks, 
depression, a feeling of helplessness, a lack of motivation, 
chronic impaired sleep, fatigue, poor memory and 
concentration, nervousness, anxiety, hypervigilance, 
irritability, startle response, occasional suicide ideation, 
impaired impulse control, avoidance of stimuli associated 
with past trauma, emotional detachment, and social isolation.  
Moreover, these PTSD symptoms have persisted without 
remission despite ongoing VA psychotherapy and the 
administration of multiple psychotropic medications.   

The record shows that the veteran has been unable to 
establish and maintain stable relationships with individuals.  
He is twice divorced and he does not see his children.  He 
has no social relationships and virtually no hobbies or 
recreational pursuits.  The veteran indicated that he 
basically isolated himself socially as he found it very 
difficult to even go to church.  A VA examiner in April 2003 
opined that the veteran had greatly impaired social skills 
and that he was unemployable directly stemming from his PTSD.  

Furthermore, the record demonstrates that the veteran's 
severe PTSD symptoms have been present throughout the 
duration of this appeal.  For example, in March 1997, a VA 
examiner noted that the veteran was not capable of meaningful 
work.  A VA social and industrial survey of the same month 
noted that the veteran was not in contact with either of his 
wives and that he was unemployed.  In December 1999, it was 
reported that the veteran was living in a domiciliary and in 
June 2001 it was recorded that the veteran was living in his 
car.  The September 2005 VA examiner provided a GAF score of 
30 which denotes an individual who suffers from serious 
impairment in judgment or an inability to function in almost 
all areas such as having no job, home, or friends.  As a 
result, it can be stated that the veteran is both socially 
isolated and emotionally detached from others.  In short, the 
VA medical records show the presence of chronic PTSD that 
significantly impairs the veteran's social adaptability. 

Industrially, the record shows that the veteran has not 
performed substantially gainful employment since he filed 
this claim in November 1996.  VA treatment records and 
reports of examination consistently demonstrate the veteran's 
lack of employment due to PTSD symptoms.  VA examiners in 
April 2003 and September 2005 opined that the veteran was 
unable to work due to PTSD.  Once again, the GAF score of 30 
underscores this assessment.  In addition, the SSA determined 
in December 2002 that the veteran was disabled and granted 
benefits to him from December 1996 due to his PTSD symptoms.  

Consistent with the above expert opinions, the Board finds 
that the veteran suffers from chronic and severe PTSD 
symptomatology that has persisted despite his efforts to 
isolate himself and an ongoing course of psychotherapy and 
medications.    

Based on the frequency, severity and duration of psychiatric 
symptoms, as reflected in the mental health record, the Board 
finds that the veteran's PTSD symptoms more closely 
approximate those for which a 100 percent evaluation is 
warranted.  Accordingly, upon review of the entire record, 
the Board finds that the veteran's symptomatology is 
productive of incapacitating symptoms resulting in total 
occupational and social impairment.  Therefore, after 
reviewing the clinical record and resolving any remaining 
reasonable doubt in the veteran's favor, a 100 percent 
evaluation is warranted from the initial date of claim on 
November 27, 1996.  As this determination encompasses the 
entire period of time under adjudication, additional inquiry 
under Fenderson is not necessary.


VCAA

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), applies to the 
veteran's appeal.  The Act imposes certain notification 
requirements and clarifies VA's duty to assist claimants in 
developing evidence pertinent to their claims.  

The Board acknowledges that there may be some deficiencies in 
this case as to whether VA has fully complied with the VCAA.  
This raises a due process issue which was addressed by the 
United States Court of Appeals for Veterans Claims (Court) in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board must consider whether addressing the 
veteran's claim on the merits would cause prejudice to him.  
As the benefit sought on appeal (entitlement to the highest 
schedular rating for PTSD) is being granted in full, the 
Board finds no prejudice has resulted to the veteran's due 
process rights by the Board's action in this matter.


ORDER

From the November 27, 1996 date of claim, entitlement to the 
assignment of a 100 percent evaluation for PTSD is granted, 
subject to the applicable criteria pertaining to the payment 
of monetary benefits.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


